Citation Nr: 1212388	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  11-29 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the military from March 1947 to September 1948 and from August 1950 to July 1951.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted the Veteran's claim for service connection for bilateral hearing loss and assigned an initial 0 percent rating, retroactively effective from April 19, 2010.  The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The Veteran initially requested a Travel Board hearing, but subsequently withdrew this request in writing in January 2012.  38 C.F.R. § 20.704(e) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board observes that the Veteran has submitted a July 2010 private audiological treatment record, from HearUSA/HearX, in support of his claim.  In his report, the private practitioner assigned speech recognition thresholds.  It is not clear from this report whether the Maryland CNC word list was used in this examination.  
Pursuant to 38 C.F.R. § 4.85(a) an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  

In Savage v. Shinseki, the Court held that, "in some circumstances, VA does have a duty to return for clarification unclear or insufficient private examination reports . . ., or the Board must explain why such clarification is not necessary."  24 Vet. App. 259, 260 (2011).  As such, further clarification is needed as to these VA audiological reports.  Id.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the private audiological treatment provider, HearUSA/HearX, in Orlando, Florida, to determine if the Maryland CNC word list was used during audiological testing completed on the Veteran in July 2010; and if this evaluation was performed by a state-licensed audiologist.

2.  Thereafter, forward any response obtained as the result of Remand Directive #1 and return the December 2010 examination report and Claims File to the conducting VA examiner (or a suitable substitute if that examiner is unavailable) for an addendum opinion.  If no response is obtained from the private provider, the VA examiner should determine whether the July 2010 private examination reflects speech recognition scores based on the Maryland CNC word list.  If the VA examiner is unable to interpret these scores, the examiner should specifically provide a supporting rationale for why this is so.

The VA examiner is also asked to interpret the July 2010 private examination graphical representations of audiometric data in terms of puretone thresholds, in decibels, in frequencies 1000, 2000, 3000, and 4000 Hertz and reconcile such findings with those made by the VA examiner in the December 2010 examination report.  In this regard, the VA examiner should explain the reason why there are differences, if any, between the reported results in the VA and private examination reports.  If the VA examiner is unable to interpret the private examination scores, the VA examiner should specifically provide a supporting rationale for why this is so.

3.  Then readjudicate the claim in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

